Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-12 and 14-20 are rejected under 35 U.S.C. 102a2 as being anticipated by John Wilson et al. US 2018/0337755 A1.

Claims 1 and 12:
Wilson discloses a method of indicating a position of a cell-defining synchronization signal block (SSB) (See fig. 5, indicating SSB location), the method comprising: acquiring, by a base station, on-off indication information set in a physical broadcast channel (PBCH) of a non-cell-defining SSB, wherein the on-off indication information is a first value or a second value (See fig. 5 and paras 75-76, first value corresponds to a value (+/-) indicated by the network indicating the location of the SSB and the second value corresponds to indicating that there are no additional cell-defining SS blocks in the same carrier as the first SS block); setting, by the base station and in response to that the on-off indication information is the first value, SSB position indication information in the PBCH to indicate a position of a raster or a raster group in which a cell-defining SSB is located (See para 75, “a value of positive four may indicate that a cell-defining SS block is located at the fourth valid synchronization raster point above (e.g., at a higher frequency than) the current SS block synchronization raster location…”); (See para 76, “Additionally, or alternatively, the first SS block may indicate that there are no additional cell-defining SS blocks in the same carrier as the first SS block. Additionally, or alternatively, the first SS block may indicate a range of bandwidth, around the carrier of the first SS block, in which there are no additional cell-defining SS blocks…”); and sending, by the base station, the SSB to user equipment (UE) (See para 66, a UE 120 may scan one or more frequencies for SS blocks transmitted by a base station 110).
With regards to claim 12, at least one processor; and a memory for storing executable instructions by the at least one processor (See fig. 2, processor and memory).

Claim 2:
Wilson discloses selecting, by the base station, a first number of bits from a first preset number of bits of the PBCH; selecting, by the base station, a second number of frequency offset reserved bits from a second preset number of frequency offset reserved bits of the PBCH; and setting, by the base station, the SSB position indication information with the first number of bits and the second number of frequency offset reserved bits (See para 75 and fig. 5, “the first set of bits and the second set of bits may indicate a single cell-defining SS block, an offset of the cell-defining SS block, such as an indication of a positive offset or a negative offset and/or a value of the offset (e.g., with a granularity of the synchronization raster), and/or the like. For example, a value of positive four may indicate that a cell-defining SS block is located at the fourth valid synchronization raster point above (e.g., at a higher frequency than) the current SS block synchronization raster location…”).

Claim 3:
Wilson discloses setting the gap indication information in the PBCH comprises: selecting, by the base station, a third number of bits from a first preset number of bits of the PBCH; selecting, by the base station, a fourth number of frequency offset reserved bits from a second preset number of frequency offset reserved bits of the PBCH; and setting, by the base station, the gap value with the third number of bits and the fourth number of frequency offset reserved bits (See para 76 and fig. 5, “the first SS block may indicate (e.g., using the first set of bits and/or the second set of bits) whether a frequency via which the first SS block is received is a highest frequency or a lowest frequency that carries an SS block within a frequency band … the first SS block may indicate a range of bandwidth, around the carrier of the first SS block, in which there are no additional cell-defining SS blocks”. It is inherent and well known that information such as gap/range is conveyed through the use of bits).

Claims 5 and 14:
Wilson discloses resetting, by the base station, a content of subcarrier spacing (SCS) information of remaining minimum system information (RMSI) in the PBCH to indicate an SCS of the cell-defining SSB (See fig. 5 and paras 19 and 75, reusing RMSI bits to signal SS block offset/location).  

Claims 6 and 15:
Wilson discloses a method of searching for a position of a cell-defining synchronization signal block (SSB) (See fig. 5/8, receiving SSB location), the method comprising: receiving, by user equipment (UE), an SSB sent by a base station (See para 66 and fig. 8, a UE 120 may scan one or more frequencies for SS blocks transmitted by a base station 110); parsing, by the UE, the SSB; reading, by the UE and in response to that on-off indication information parsed from a PBCH of the SSB is a first value, SSB position indication information and searching for, by the UE, a position of a cell-defining SSB based on the SSB position indication information (See para 75 and fig. 8, “a value of positive four may indicate that a cell-defining SS block is located at the fourth valid synchronization raster point above (e.g., at a higher frequency than) the current SS block synchronization raster location…”); and reading, by the UE and in response to that the on-off indication information parsed from the PBCH of the SSB is a second value, gap indication information and searching for, by the UE, the position of the cell-defining SSB by skipping a range of a current frequency band indicated by the gap indication information, wherein the range has a length of a gap value and is centered at a position of the current SSB  (See para 76 and fig. 8, “Additionally, or alternatively, the first SS block may indicate that there are no additional cell-defining SS blocks in the same carrier as the first SS block. Additionally, or alternatively, the first SS block may indicate a range of bandwidth, around the carrier of the first SS block, in which there are no additional cell-defining SS blocks…”).
With regards claim 15, user equipment, comprising: at least one processor; and a memory for storing executable instructions by the at least one processor (See fig. 2, processor and memory).

Claims 7 and 16:
Wilson discloses reading the SSB position indication information comprises: reading, by the UE, the SSB position indication information from a first number of bits and a second number of frequency offset reserved bits of the PBCH(See para 75 and fig. 5, “the first set of bits and the second set of bits may indicate a single cell-defining SS block, an offset of the cell-defining SS block, such as an indication of a positive offset or a negative offset and/or a value of the offset (e.g., with a granularity of the synchronization raster), and/or the like. For example, a value of positive four may indicate that a cell-defining SS block is located at the fourth valid synchronization raster point above (e.g., at a higher frequency than) the current SS block synchronization raster location…”).

Claims 8 and 17:
Wilson discloses reading the gap indication information comprises: reading, by the UE, the gap indication information from a third number of bits and a fourth number of frequency offset reserved bits of the PBCH (See para 76 and fig. 5, “the first SS block may indicate (e.g., using the first set of bits and/or the second set of bits) whether a frequency via which the first SS block is received is a highest frequency or a lowest frequency that carries an SS block within a frequency band … the first SS block may indicate a range of bandwidth, around the carrier of the first SS block, in which there are no additional cell-defining SS blocks”. It is inherent and well known that information such as gap/range is conveyed through the use of bits).

Claims 9 and 18:
Wilson discloses searching for the position of the cell-defining SSB based on the SSB position indication information comprises: searching, by the UE and based on a position of a raster or a raster group in which the cell-defining SSB is located, a preset range for the position of the cell-defining SSB (See para 75, “a value of positive four may indicate that a cell-defining SS block is located at the fourth valid synchronization raster point above (e.g., at a higher frequency than) the current SS block synchronization raster location…”). 


Claims 11 and 20:
Wilson discloses determining, by the UE and in response to that reset SCS information of remaining minimum system information (RMSI) is parsed from the PBCH of the SSB, an SCS of the cell-defining SSB based on the reset SCS information of the RMSI, wherein the reset SCS information of the RMSI indicates the SCS of the cell-defining SSB (See fig. 5 and paras 19 and 75, reusing RMSI bits to signal SS block offset/location). 

Claim Rejections - 35 USC § 103
Claims 4, 10, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et al. in view of Xiong et al. US 2021/0368551 A1.
Claims 4 and 13:
Wilson doesn’t disclose grouping, by the base station, SSBs.
Xiong discloses grouping, by the base station, SSBs (Para 390, grouping SSBs to configure transmit powers).
Wilson can be modified to group its SSBs as disclosed by Xiong.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilson with the teachings of Xiong to improve the method disclosed by Wilson by including the feature of grouping, by the base station, SSBs. The motivation to combine would have been to grouping SSBs to configure transmit powers.

Claims 10 and 19:
Wilson doesn’t disclose grouping, by the UE, SSBs.
Xiong discloses grouping, by the UE, SSBs (Para 390, grouping SSBs to configure transmit powers).
Wilson can be modified to group its SSBs as disclosed by Xiong.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilson with the teachings of Xiong to improve the method disclosed by Wilson by including the feature of grouping, by the base station, SSBs. The motivation to combine would have been to grouping SSBs to configure transmit powers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Geng et al. US 2021/0058879 A1 discloses determining the type information of the synchronization signal block which is used to indicate that the synchronization signal block is a cell-defined synchronization signal block or a non-cell-defined synchronization signal block. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472